     Case 2:20-cv-01401-TLN-KJN Document 20 Filed 08/11/21 Page 1 of 4



 1   STEVEN C. CLARK #181050
     sclark@ch-law.com
 2   SHERRIE M. FLYNN #240215
     sflynn@ch-law.com
 3   COLEMAN & HOROWITT, LLP
     Attorneys at Law
 4   499 W. Shaw Ave., Ste. 116
     Fresno, CA 93704
 5   Telephone: (559) 248-4820
     Facsimile: (559) 248-4830
 6
     Attorneys for Plaintiff and Cross-Defendant
 7   BCP MECHANICAL, LLC
 8
 9                           UNITED STATES DISTRICT COURT
10                          EASTERN DISTRICT OF CALIFORNIA
11
12     UNITED STATES OF AMERICA, for the CASE NO. 2:20-cv-01401-TLN-KJN
       use and benefit of BCP MECHANICAL,
13     LLC, a California limited liability company
14                         Use-Plaintiff,          STIPULATION TO AMEND
                                                   SCHEDULING ORDER AND ORDER
15           v.                                    THEREON
16     ANDERSON BURTON
       CONSTRUCTION, INC., a California
17     corporation; WESTERN SURETY                 Complaint Filed: July 10, 2020
       COMPANY, a South Dakota corporation,        Cross-Claim Filed: September 22, 2020
18
                                                   Judge: Hon. Troy L. Nunley
19                         Defendants.             Trial Date: None Set
20     ANDERSON BURTON
       CONSTRUCTION, INC.,
21
                           Cross-Claimant,
22
             v.
23
       BCP MECHANICAL, LLC,
24
                           Cross-Defendant.
25
26   ///
27   ///
28   ///
                                     1
             STIP TO AMEND SCHEDULING ORDER AND ORDER THEREON
     Case 2:20-cv-01401-TLN-KJN Document 20 Filed 08/11/21 Page 2 of 4



 1          Pursuant to Federal Rules of Civil Procedure, Rule 16(b)(4), Plaintiff and Cross-
 2   Defendant BCP MECHANICAL, LLC (“BCP”), Defendant and Cross-Complainant
 3   ANDERSON BURTON CONSTRUCTION, INC., (“ABCI”) and Defendant WESTERN
 4   SURETY COMPANY (“Western Surety”; collectively the “Parties”), by and through their
 5   respective counsel of record, hereby stipulate as follows:
 6          WHEREAS on July 10, 2020, BCP filed the instant action for Recovery on Miller
 7   Act Payment Bond, Breach of Contract, Quantum Meruit and Open Book Account related
 8   to a federal construction project for the U.S. Army Corps of Engineers (the “Action”);
 9          WHEREAS on September 22, 2020, ABCI filed a Cross-Claim against BCP for
10   Breach of Written Contract (the “Cross-Claim”);
11          WHEREAS on August 28, 2020, BCP filed a separate action against ABCI and
12   Western Surety in the Superior Court for the County of San Luis Obispo, Case No. 20CV-
13   0388, for Recovery on Payment Bond, Breach of Written Contract, Quantum Meruit, and
14   Open Book Account on five (5) separate construction projects (the “State Court Action”);
15          WHEREAS on July 13, 2020, the Court issued an Initial Pretrial Scheduling Order
16   (“Scheduling Order”) in the instant Action, setting forth dates for close of discovery, expert
17   designation, supplemental expert designations, etc.;
18          WHEREAS, pursuant to the Scheduling Order, the Parties calculate the close of
19   non-expert discovery to be September 22, 2021;
20          WHEREAS the Parties have agreed to mediate all claims in the instant Action, the
21   Cross-Claim and the State Court Action on August 24, 2021, before retired Federal District
22   Court Judge Oliver Wanger, in an attempt to reach a global settlement;
23          WHEREAS the Parties have agreed to postpone serving additional written
24   discovery, and deposition notices and subpoenas until such time as mediation is complete,
25   in the interest of avoiding potentially unnecessary attorney’s fees and costs; and
26          WHEREAS the Parties have agreed to a continuance of the Scheduling Order dates
27   to allow additional time to attempt to reach a global settlement of the instant Action, the
28   Cross-Claim and the State Court Action.
                                      2
              STIP TO AMEND SCHEDULING ORDER AND ORDER THEREON
     Case 2:20-cv-01401-TLN-KJN Document 20 Filed 08/11/21 Page 3 of 4



 1                                      STIPULATION
 2         The Parties hereby stipulate to amend the Scheduling Order as follows:
 3
                 Description                 Current Date             Proposed Dates
 4
      Close of Non-Expert Discovery     September 22, 2021      November 22, 2021
 5
      Expert Witness Designation        November 22, 2021       January 21, 2022
 6
      Supplemental Expert Designation   December 22, 2021       February 22, 2022
 7
      Supplemental Disclosures &        February 23, 2022       April 22, 2022
 8    Responses
 9    Dispositive Motion Filing Date    March 22, 2022          May 23, 2022
10    Notice of Trial Readiness         30 days after ruling  Same
                                        on last filed
11                                      dispositive motion or
                                        120 days from close
12                                      of discovery
13
14   Dated: August 9, 2021                   COLEMAN & HOROWITT, LLP
15
                                             By:   /s/ Sherrie M. Flynn
16                                                 STEVEN C. CLARK
                                                   SHERRIE M. FLYNN
17                                                 Attorneys for Cross-Defendant,
                                                   BCP MECHANICAL, LLC
18
19   Dated: August 9, 2021                  ATKINSON, ANDELSON, LOYA, RUUD &
                                            ROMO
20
21                                           By:   /s/_Anthony P. Niccoli ___________
                                                   ANTHONY P. NICCOLI
22                                                 Attorneys for ANDERSON BURTON
                                                   CONSTRUCTION, INC. and
23                                                 WESTERN SURETY COMPANY
24
25
26
27
28
                                      3
              STIP TO AMEND SCHEDULING ORDER AND ORDER THEREON
     Case 2:20-cv-01401-TLN-KJN Document 20 Filed 08/11/21 Page 4 of 4



 1                                              ORDER
 2          The Parties having stipulated and good cause appearing therefor,
 3          IT IS SO ORDERED that the dates in the Initial Pretrial Scheduling Order are amended
 4   as follows:
 5                        Description                                    Amended Dates
 6
      Close of Non-Expert Discovery                          November 22, 2021
 7
      Expert Witness Designation                             January 21, 2022
 8
      Supplemental Expert Designation                        February 22, 2022
 9
      Supplemental Disclosures & Responses                   April 22, 2022
10
      Dispositive Motion Filing Date                         May 23, 2022
11
      Notice of Trial Readiness                              30 days after ruling on last filed
12                                                           dispositive motion or 120 days from
                                                             close of discovery
13
14
15   Dated: August 10, 2021
16
17                                                         Troy L. Nunley
                                                           United States District Judge
18
19
20
21
22
23
24
25
26
27
28
                                      4
              STIP TO AMEND SCHEDULING ORDER AND ORDER THEREON
